              Case 2:20-cv-00134-RSM Document 11 Filed 01/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    TODD HAGEN,                                        CASE NO. C20-134 RSM

 9                    Plaintiff,                         ORDER GRANTING IN PART
                                                         STIPULATION FOR AND AGREED
10            v.                                         ORDER AMENDING CASE SCHEDULE

11    SAFEWAY, INC.,

12                    Defendant.

13

14          This matter is before the Court on a stipulation for modification of the case schedule.

15   Dkt. #10. The parties were previously granted a two-month continuance to address COVID-

16   related delays. Dkt. #9. The parties now indicate that their prior request may have been overly

17   optimistic, as additional time is needed to complete discovery, and request a one-month extension

18   of the discovery and dispositive motion deadlines. Dkt. #10 at 1–2. The parties specifically do

19   not request that the trial date be continued. Id.

20          The Court finds good cause to alter the case schedule. However, the Court will not

21   continue the dispositive motions deadline without altering the trial date. Doing so may leave the

22   Court with insufficient time to consider case dispositive motions in advance of trial preparation.

23          Accordingly, the Court GRANTS IN PART the stipulated motion to amend the case

24   schedule (Dkt. #10) and STRIKES the trial date and the unexpired deadlines of the existing case

     ORDER – 1
              Case 2:20-cv-00134-RSM Document 11 Filed 01/04/21 Page 2 of 2




 1   schedule (Dkt. #9). The parties shall contact Courtroom Deputy Laurie Cuaresma by phone at

 2   (206) 370-8521 or by email at Laurie_Cuaresma@wawd.uscourts.gov to schedule a new trial

 3   date. A revised scheduling order will be issued based on the new trial date.

 4          Dated this 4th day of January, 2021.

 5

 6

 7                                                 A
                                                   RICARDO S. MARTINEZ
 8                                                 CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 2
